

115 S1355 IS: Combating the Heroin Epidemic Through Forensic Drug Testing Act of 2017
U.S. Senate
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1355IN THE SENATE OF THE UNITED STATESJune 14, 2017Mrs. Shaheen (for herself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo combat the heroin epidemic and drug sample backlogs.
	
 1.Short titleThis Act may be cited as the Combating the Heroin Epidemic Through Forensic Drug Testing Act of 2017.
 2.Confronting the use of heroin and associated drugsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:
			
				LLConfronting the use of heroin and associated drugs
					3021.Authority to make grants to address public safety  and heroin distribution, sale, and use
 (a)PurposeThe purpose of this section is to assist States and Indian tribes to— (1)carry out programs to address the distribution, sale, and use of heroin, fentanyl, and associated synthetic drugs; and
 (2)improve the ability of State, tribal, and local government institutions to carry out such programs. (b)Grant authorizationThe Attorney General, through the Bureau of Justice Assistance, may make grants to States to address the distribution, sale, and use of heroin, fentanyl, and associated synthetic drugs to enhance public safety.
						(c)Grant projects To address distribution, sale, and use of heroin, fentanyl, and associated synthetic
 drugsGrants made under subsection (b) may be used for programs, projects, and other activities to— (1)reimburse State, local, or other forensic science laboratories to help address backlogs of untested samples of heroin, fentanyl, and associated synthetic drugs;
 (2)reimburse State, local, or other forensic science laboratories for procuring equipment, technology, or other support systems if the applicant for the grant demonstrates to the satisfaction of the Attorney General that expenditures for such purposes would result in improved efficiency of laboratory testing and help prevent future backlogs;
 (3)reimburse State, tribal, and local law enforcement agencies for procuring field-testing equipment for use in the identification or detection of heroin, fentanyl, and associated synthetic drugs;
 (4)investigate, arrest, and prosecute individuals violating laws related to the distribution or sale of heroin, fentanyl, and associated synthetic drugs; and
 (5)support State, tribal, and local health department services deployed to address the use of heroin, fentanyl, and associated synthetic drugs.
 (d)LimitationNot less than 60 percent of the amounts made available to carry out this section shall be awarded for the purposes under paragraph (1) or (2) of subsection (c).
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018, 2019, and 2020.
						(f)Allocation
 (1)Population allocationSeventy-five percent of the amount made available to carry out this section in a fiscal year shall be allocated to each State that meets the requirements of section 2802 so that each State shall receive an amount that bears the same ratio to the 75 percent of the total amount made available to carry out this section for that fiscal year as the population of the State bears to the population of all States.
							(2)Discretionary allocation
 (A)In generalTwenty-five percent of the amount made available to carry out this section in a fiscal year shall be allocated pursuant to the discretion of the Attorney General for competitive grants to States with high rates of primary treatment admissions for heroin and other opioids, for use by State law enforcement agencies.
 (B)ConsiderationsIn making grants under subparagraph (A), the Attorney General shall consider— (i)the average annual number of part 1 violent crimes reported by each State to the Federal Bureau of Investigation for the 3 most recent calendar years for which data is available; and
 (ii)the existing resources and current needs of the potential grant recipient. (3)Minimum requirementEach State shall receive not less than 0.6 percent of the amount made available to carry out this section in each fiscal year.
							(4)Certain territories
 (A)In generalFor purposes of the allocation under this section, American Samoa and the Commonwealth of the Northern Mariana Islands shall be considered as 1 State.
 (B)Allocation amongst certain territoriesFor purposes of subparagraph (A), 67 percent of the amount allocated shall be allocated to American Samoa and 33 percent shall be allocated to the Commonwealth of the Northern Mariana Islands..